Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Oath/Declaration

2.	The Applicants’ oath/declaration has been reviewed by the Examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement

3.	As required by M.P.E.P.  609(C), the Applicant’s submission of the Information Disclosure Statements (IDS) are acknowledged by the Examiner. The cited references have been considered in the examination of the claims. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed, signed and dated by the Examiner is attached to the instant Office action.
Priority / Filing Date

4.	Applicant’s claim for priority of PCT/US2018/022866 filed on 03.16.2017 is acknowledged. The Examiner takes the US Application date of 03.16.2017 into consideration. 
Status

5.	This communication is in response to the Preliminary Amendment filed on 09.16.2019. Claims 2, 5, 11, 13-15, 17, 21-22, 24, 27, 30-32 have been canceled, and claims 16, 20, 23, and 25-26 have been amended. Therefore, clams 1, 3, 4, 6-10, 12, 16, 18-20, 23, 25, 26, 28, 29, 33, and 34 remain pending in this application.
Claim Rejections - 35 USC § 101

6.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1, 3, 4, 6-10, 12, 16, 18-20, 23, 25, 26, 28, 29, 33, and 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea. The claims are directed to an abstract idea. 

Exemplary claim 1 recites the following abstract concepts that are found to include “abstract idea”:

Limitation 1: provide consumer products to consumers; 

Limitation 2: corresponding set of networked beacons associated with said machines; 

Limitation 3: receive content associated with the local beacon.

This is considered to be a mental process or a certain method of organizing human activity (i.e., an idea of itself and/or certain method of organizing human activity).  

The phrase, "an idea 'of itself'" is used to describe an idea standing alone such as an uninstantiated concept, plan or scheme, as well as a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper." Provide consumer products to consumers; corresponding set of networked beacons associated with said machines; receive content associated with the local beacon (collecting information, analyzing collected information, displaying certain results), are considered collecting information, analyzing, and displaying certain results of Electric Power Group, LLC, v. Alstom., (Fed. Cir. 2016)).  

The phrase, “certain methods of organizing human activity” is used to describe concepts relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people; advertising, marketing, and sales activities or behaviors. Provide consumer products to consumers; corresponding set of networked beacons associated with said machines; receive content associated with the local beacon, are considered tailoring content based on information about the user, which is a concept relating to tracking or organizing information. Tailoring content based on information about the user has been identified by the Federal Circuit as an abstract idea (see Intellectual Ventures I LLC v. Capital One Bank., (Fed. Cir. 2015)).  

The claims recite concepts similar to those found to be abstract in Electric Power and Intellectual Ventures, thus, the claims are directed to concepts found to be abstract.

Regarding independent claims 1 and 18, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., using a communication network for operating a proximity-based content distribution network) fails to integrate the abstract idea into a practical application. The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  Regarding the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., performing various steps with the communication network) fails to integrate the abstract idea into a practical application.  In the examiner’s view, these elements are not sufficient to integrate the abstract idea into a practical application because they are recited at such a high level of generality that they amount to nothing more than mere instructions to implement or apply the abstract idea using conventional technology. The additional elements do not:

reflect an improvement to the functioning of a computer, another technology, or another technical field, 

implement the judicial exception with or in conjunction with a particular machine or manufacture that is integral to the claim, 

effect a transformation of a particular article to a different state or thing, or 
apply the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.

Under Step 2A 
Regarding independent claims 1 and 18, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field. The examiner gives official notice that it is conventional and well-known to use a computing device for “provide, corresponding, receive”, and etc. The dependent claims are considered to be part of the abstract idea above and merely act to further limit it. In the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.




Under Step 2B 
Dependent claims 3, 4, 6-10, 12, 16, 19, 20, 23, 25, 26, 28, 29, 33, and 34 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment.

Viewed as a whole, these additional claim elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claims integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp v CLS).

To address this rejection, the examiner suggests reviewing the recent Federal Circuit Court decisions and USPTO guidelines related to U.S.C. 101 for guidance on what is considered statutory subject matter.
Claim Rejections - 35 USC § 103

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 


9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1, 3, 4, 6-10, 12, 16, 18-20, 23, 25, 26, 28, 29, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Graves et al., Pub. No.: US 2016/0277999 in view of Wagner et al., Pub. No.: US 2016/0171486.

As per claims 1 and 18, Graves discloses communication network [see at least ¶0036 (e.g. web server 106 is further communicatively linked to the device or otherwise accessible via a communications network)] comprising: 

see at least the abstract], said beacons being configured to communicate wireless signals with unique data respectively indicative of the networked beacons to a mobile device of a user locally positioned from any of said machines [see at least ¶0050 (e.g. wireless protocol one or more messages including at least a unique identifier)], unique data associated with a local beacon causing an app being executed by the mobile device to communicate the unique data and receive content associated with the local beacon [see at least ¶0039 (e.g. mobile device 104)].

Graves discloses all elements per claimed invention as explained above. Graves does not explicitly discloses a plurality of machines configured to provide consumer products to consumers. However, Wagner discloses a plurality of machines configured to provide consumer products to consumers [see at least ¶0015 (e.g. "transaction facilitating platform," and similar terms should be understood to encompass a one or more of a range of physical machines, devices and other structures, including servers, browsers, applications (including browser-based applications and mobile applications)), see also ¶0002 (e.g. users retrieve information about products through their electronic devices, e.g. mobile phones, and/or instigate payment transactions, but consumers must still navigate mobile web sites, connect to local communication networks), see ¶0354 (e.g. method includes the steps of distributing information to a plurality of customers about products available from a plurality of merchants; accepting registration of a first merchant with an e-commerce platform via at least one computer)].

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teaching of Wagner in order to enable a user to purchase an object directly with highly simplified interaction with a user's electronic device and/or with other devices, servers [see Wagner: summary of the invention]. 

As per claim 3, Graves discloses a first server configured to receive a communication signal from a mobile device and route the communication signal to a second server that is storing content related to the unique in the wireless signal [see at least the abstract, and as illustrated in figure 1 (e.g. a hosted web server 106 is further communicatively linked to the device or otherwise accessible via a communications network)].

As per claim 4, Graves discloses wherein the second server is a content management system server of a plurality of available content management system servers [see at least the abstract (e.g. mobile content management system includes a plurality of distributed beacon transmitters)].

As per claim 6, Graves discloses a server in communication with at least one of the machines [see at least the abstract and summary of the invention]; and wherein at least one of the machines is configured to: sense at least one operational parameter of said machine [see at least ¶0052 (e.g. application-specific parameters)]; and communicate the at least one sensed operational parameter to said server for processing thereby [see at least ¶0055 (e.g. the host server may receive and process certain information in the content request in accordance with analytical information unrelated to the destination address and associated content to be designated in step 204)].

As per claim 7, Graves discloses wherein said server is configured to select information to communicate to the mobile devices based on the at least one sensed operational parameter [see at least ¶0014, and ¶0019 (e.g. host server is further configured to identify the beacon from the unique identifier, and return an appropriate destination URL to the client device for user selection)].

As per claims 8 and 25, Graves discloses wherein the at least one sensed operational parameter is a temperature at which the consumer products are being maintained [see at least ¶0043 (e.g. other sensory data may be embedded in the initial URL as broadcast by the beacon via information tags such as, but not limited to: movement detection, sound detection, temperature, and light level)].

As per claim 9, Graves discloses a server in communication with at least one of the consumer product machines [see at least the abstract, and the rejection of claim 6 above]; and wherein the at least one consumer product machine is configured to sense available consumer products at the consumer product machine [see at least claim 1 above and ¶0017 (e.g. relevant content available to consumers)], and communicate information indicative of the available consumer products to said server [see at least the abstract (e.g. mobile content management system includes a plurality of distributed beacon transmitters)].

As per claim 10, Graves discloses wherein said server, responsive to receiving the information indicative of the available consumer products [see at least ¶0017 (e.g. relevant content available to consumers)], is configured to: communicate first information to a mobile device local to the see at least ¶0002 (e.g. Various electronic tools can be used to help users retrieve information about products through their electronic devices, e.g. mobile phones, and/or instigate payment transactions, but consumers must still navigate mobile web sites, connect to local communication networks), see ¶0011, ¶0012, and ¶0015].

As per claim 12, Graves discloses wherein the beacons are configured to have variable communications power levels, and wherein the communications power levels are adjusted inversely based on numbers of mobile devices communicated with over a time period [see at least ¶0140, and ¶0248, and ¶0535 (e.g. a certain time period)].

As per claim 16, Graves discloses a middleware server configured to receive information associated with the user of the mobile device [see at least the abstract], and, responsive thereto, select and communicate the received information that causes a server at the network address to see at least the abstract and summary of the invention].

	
As per claim 19, Graves discloses wherein disposing a corresponding set of networked beacons includes disposing a corresponding set of networked beacons on machines configured to dispense, vend, and/or cool consumer products from which consumers obtain the consumer products [see at least the abstract and rejection of claim 1 above].

As per claim 20, Graves discloses receiving, by a first server, a communication signal from a mobile device [see at least the abstract and summary of the invention]; and routing the communication signal to a second server that is storing content related to the unique in the wireless signal, wherein routing the communication signal to a second server includes routing the communication signal to a content management system server selected from amongst a plurality of available content management system servers [see at least ¶0099, and ¶0143].

As per claim 23, Graves discloses sensing at least one operational parameter of the machine [see at least ¶0043 (e.g. other sensory data may be embedded in the initial URL as broadcast by the beacon via information tags such as, but not limited to: movement detection, sound detection, temperature, and light level)]; communicating the at least one sensed operational parameter to a server for processing thereby; and selecting, by the server, information to communicate to the mobile devices based on the at least one sensed operational parameter [see at least ¶0151 (e.g. via a communications network to a UMS cloud server)].

As per claim 25, Graves discloses wherein sensing at least one operational parameter includes sensing a temperature at which the consumer products are being maintained [see at least ¶0043 (e.g. other sensory data may be embedded in the initial URL as broadcast by the beacon via information tags such as, but not limited to: movement detection, sound detection, temperature, and light level)].

As per claim 26, Graves discloses determining available consumer products at the machine [see at least claim 1 above and ¶0017 (e.g. relevant content available to consumers)]; responsive to determining the number or amount of consumer products available at the machine, communicating information indicative of the available consumer products to a remote server [see at least claim 17 (e.g. remotely enable an administrative user via the hosted user interface to determine installation information to be captured during the installation mode)]; and wherein the server, in response to receiving the information indicative of the available consumer products: communicating first information to a mobile device local to the machine based on the information indicative of the available consumer products being over a predetermined level, and communicating second information to a mobile device local to the machine based on the information indicative of the available consumer products being below the predetermined threshold [see at least the abstract and rejection of claim 1 above].

As per claim 28, Graves discloses storing a data repository that logical defines the beacons in groups based on physical locations of the corresponding machines, and wherein content communicated to mobile devices is at least partially mutually exclusive from content associated with beacons in different logical groups [see at least ¶0008. ¶0017].

As per claim 29, Graves discloses variably adjusting communications power levels output by a beacon, and wherein variably adjusting the communications power levels includes variably adjusting the communications power levels inversely based on numbers of mobile devices communicated with over a time period [see at least ¶0140, and ¶0248, and ¶0535 (e.g. a certain time period)].

As per claim 33, Graves discloses receiving information associated with the user of the mobile device, and, responsive thereto: selecting a network address to which to communicate the received information; and receiving content by the mobile device of the user in response from the network address [see at least ¶0008 (e.g. a network location such as a website address), and ¶0159].

As per claim 34, Graves discloses provisioning each of the machine and beacon combinations, the provisioning including a network address or identifier of the beacons, machine ID, and geographic location [see at least ¶0008, ¶0009 (e.g. a Physical Web beacon and program it with the URI in combination with a network location and methodology of retrieving content from said destination--in practical terms a URL), ¶0014, ¶0050, ¶0143].
Conclusion

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The PTO-1449 forms have been reviewed and considered.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone number is (571)272-5586.  The examiner can normally be reached on Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Garcia Ade/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
GARCIA ADE
Primary Examiner
Art Unit 3687






























/GA/Primary Examiner, Art Unit 3627